Case 13-49137        Doc 48     Filed 04/04/19     Entered 04/04/19 15:15:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-49137
         Homer Lambert
         Connie Lambert
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2013.

         2) The plan was confirmed on 04/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/28/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $43,150.00.

         10) Amount of unsecured claims discharged without payment: $25,340.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-49137       Doc 48     Filed 04/04/19    Entered 04/04/19 15:15:27                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $45,700.00
        Less amount refunded to debtor                         $700.00

 NET RECEIPTS:                                                                                 $45,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,132.16
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,132.16

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured     13,996.00     15,142.87        15,142.87      10,159.86        0.00
 ALTAIR OH XIII LLC            Unsecured     13,727.00     14,227.15        14,227.15       9,545.47        0.00
 CAVALRY SPV I LLC             Unsecured      3,017.00       2,797.11         2,797.11      1,876.67        0.00
 COMENITY BANK                 Unsecured          86.00         58.24            58.24          39.08       0.00
 COMENITY BANK                 Unsecured      2,840.00       2,540.49         2,540.49      1,704.50        0.00
 CREDIT FIRST NA               Unsecured      1,269.00       1,148.64         1,148.64        770.66        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured         451.00        484.92           484.92        325.35        0.00
 EDGEBROOK HOA                 Secured        1,500.00       1,500.00         1,500.00      1,500.00      39.21
 FEDERAL NATIONAL MORTGAGE AS Secured              0.00          0.00             0.00           0.00       0.00
 GREAT AMERICAN FINANCE        Secured        1,600.00       1,600.00         1,600.00      1,600.00        4.99
 GREAT AMERICAN FINANCE        Unsecured            NA          68.88            68.88          46.21       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         227.00        256.62           256.62        172.17        0.00
 JP MORGAN CHASE BANK NA       Secured            63.78         63.78            63.78          63.78       0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 PEOPLES GAS LIGHT & COKE CO   Unsecured         115.00        370.31           370.31        248.45        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,106.00       2,136.90         2,136.90      1,433.72        0.00
 QUANTUM3 GROUP                Unsecured     14,180.00     13,770.90        13,770.90       9,239.36        0.00
 RJM ACQUISITIONS LLC          Unsecured           0.00         73.30            73.30          49.18       0.00
 RJM ACQUISITIONS LLC          Unsecured           0.00         73.30            73.30          49.18       0.00
 EDWARD HOSPITAL               Unsecured      4,189.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE        Unsecured         150.00           NA               NA            0.00       0.00
 RUSH UNIVERSITY MEDICAL CENTE Unsecured          35.00           NA               NA            0.00       0.00
 GROOT INDUSTRIES              Unsecured          60.00           NA               NA            0.00       0.00
 HASSAN A MOGHADAM             Unsecured          20.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SERVICE   Unsecured          54.00           NA               NA            0.00       0.00
 LABORATORY & PATHOLOGY DIAGN Unsecured           35.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-49137      Doc 48    Filed 04/04/19    Entered 04/04/19 15:15:27                  Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim        Claim         Principal       Int.
 Name                           Class    Scheduled        Asserted     Allowed          Paid          Paid
 EDWARD HEALTH VENTURES      Unsecured          10.00             NA             NA           0.00        0.00
 SCHEDULED CREDITOR          OTHER               0.00             NA             NA           0.00        0.00
 A1 GARFIELD EXTERMINATORS   Unsecured         245.00             NA             NA           0.00        0.00
 ADVOCATE MEDICAL GROUP      Unsecured          56.00             NA             NA           0.00        0.00
 CAPITAL ONE/BEST BUY        Unsecured      1,570.00              NA             NA           0.00        0.00
 BANK ONE/CHASE              Unsecured      1,427.00              NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                   $0.00
       Mortgage Arrearage                                  $63.78            $63.78                   $0.00
       Debt Secured by Vehicle                              $0.00             $0.00                   $0.00
       All Other Secured                                $3,100.00         $3,100.00                  $44.20
 TOTAL SECURED:                                         $3,163.78         $3,163.78                  $44.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $53,149.63          $35,659.86                    $0.00


 Disbursements:

        Expenses of Administration                          $6,132.16
        Disbursements to Creditors                         $38,867.84

 TOTAL DISBURSEMENTS :                                                                      $45,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-49137        Doc 48      Filed 04/04/19     Entered 04/04/19 15:15:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
